      Case 2:20-cv-00349-DWL Document 19 Filed 06/23/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carlos Hernandez,                                 No. CV-20-00349-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Scottsdale Hotel Group LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s motion for extension of time. (Doc. 14.) For
16   the following reasons, the motion will be granted.

17                                       BACKGROUND
18          On February 17, 2020, Plaintiff initiated this action. (Doc. 1.) Pursuant to Rule

19   4(m) of the Federal Rules of Civil Procedure, the deadline to serve Defendants was May

20   18, 2020. The Court issued its standard preliminary order, which ordered the Clerk of
21   Court to terminate any Defendant not served by that date. (Doc. 6 at 5.)
22          On March 24, 2020, Defendant Anne Schwanz filed a motion for extension of time

23   to respond to the complaint. (Doc. 7.) The motion was granted and the deadline extended

24   to April 14, 2020 (Doc. 8), on which date Schwanz filed a motion to dismiss for failure to

25   state a claim (Doc. 9).

26          On June 1, 2020, the Clerk of Court terminated Defendant Scottsdale Hotel Group
27   LLC (“the Scott”) for failure to timely serve process, pursuant to the Court’s preliminary
28   order. (Doc. 12.)
       Case 2:20-cv-00349-DWL Document 19 Filed 06/23/20 Page 2 of 5



 1            That same day, Plaintiff filed a motion for extension of time to serve process on the
 2   Scott.    (Doc. 14.)      The two-page motion contains two back-to-back contradictory
 3   statements: (1) “Plaintiff did serve the Scott within the prescribed time frame issued by the
 4   court but inadvertently failed to file his return of service with the Court which may be
 5   excused as excusable neglect” (id. ¶ 2) and (2) “Plaintiff’s process server never served the
 6   Scott as requested. Plaintiff did not catch this oversight until the Court’s minute order”
 7   (id. ¶ 3.) Plaintiff attached an email from Plaintiff’s counsel to a process server, dated
 8   February 21, 2020, with the subject line “Please serve Hernandez v. Scott Hotel Group,
 9   LLC,” the body text “Please serve,” and six PDF attachments that appear from the
10   document names to be the appropriate materials for service of process. (Doc. 14-1.)
11            On June 5, 2020, Defendants filed a response to Plaintiff’s motion for extension of
12   time to serve. (Doc. 16.) Defendants point out the contradictory assertions in Plaintiff’s
13   motion, noted above, and further state that Defendant Schwanz’s counsel notified
14   Plaintiff’s counsel in March 2020 that the Scott hadn’t been served:
15            After Plaintiff served Ms. Schwanz with the summons and complaint in
              March 2020, her counsel sent Plaintiff’s counsel an email on March 24, 2020
16            requesting a short extension to file Ms. Schwanz’s responsive pleading,
              which also specifically noted: “I don’t believe The Scott has been served
17            yet.” Plaintiff’s counsel agreed to the extension, but did not respond to the
              service issue or claim that The Scott had been served.
18
19   (Id. at 2.)
20            Plaintiff did not file a reply.
21            On June 17, 2020, the Court ordered Plaintiff to file a reply. (Doc. 17.)
22            On June 22, 2020, Plaintiff filed a reply. (Doc. 18.)
23                                              ANALYSIS
24            “Rule 4(m) provides two avenues for relief. The first is mandatory: the district court
25   must extend time for service upon a showing of good cause.” Lemoge v. United States,
26   587 F.3d 1188, 1198 (9th Cir. 2009). “[A]n attorney’s inadvertence does not qualify as
27   good cause under Federal Rule of Civil Procedure 4(j) for failure to comply with the
28   requirements for service of process.” Kyle v. Campbell Soup Co., 28 F.3d 928, 931 (9th


                                                   -2-
      Case 2:20-cv-00349-DWL Document 19 Filed 06/23/20 Page 3 of 5



 1   Cir. 1994), as amended on denial of reh’g (Apr. 8, 1994). There has been no showing of
 2   good cause here.
 3          The second avenue for relief is “discretionary.” Lemoge, 587 F.3d at 1198. “[I]f
 4   good cause is not established, the district court may extend time for service upon a showing
 5   of excusable neglect.” Id.
 6          Courts assessing whether neglect is “excusable” must consider four factors: “[1]
 7   the danger of prejudice to the [non-moving party], [2] the length of the delay and its
 8   potential impact on judicial proceedings, [3] the reason for the delay, including whether it
 9   was within the reasonable control of the movant, and [4] whether the movant acted in good
10   faith.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 365 (1993).
11   Additionally, where a motion “(1) seeks to set aside a dismissal that arises from
12   noncompliance with Rule 4(m), (2) the movants cannot re-file their action because the
13   statute of limitations has run, and (3) there is no or only slight prejudice to the opposing
14   party if relief is granted, the district court should consider, and give appropriate weight to,
15   the movants’ prejudice if relief is denied.” Lemoge, 587 F.3d at 1195.
16          Excusable neglect is not a terribly exacting standard, and it can “encompass
17   situations in which the failure to comply with a filing deadline is attributable to
18   negligence.” Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997).
19   Pursuant to Rule 4(l)(1), an attorney should procure written documentation of service and
20   then file the proof of service with the Court. Plaintiff’s counsel’s failure to do this—or
21   even to notice that service was not accomplished—coupled with her failure to remedy the
22   lack of service when opposing counsel pointed it out in the March email, stretches the
23   boundaries of neglect that can be termed “excusable.” Moreover, Plaintiff initially passed
24   on the opportunity to file a reply brief, in which Plaintiff might have clarified the
25   contradictory statements in his motion and provided more insight as to how or why Plaintiff
26   remained ignorant of the failure to serve, even after opposing counsel mentioned it in the
27   March email. And then, after the Court ordered Plaintiff to file a reply, Plaintiff’s reply,
28   which was four paragraphs in length, failed to address two of the issues the Court ordered


                                                  -3-
      Case 2:20-cv-00349-DWL Document 19 Filed 06/23/20 Page 4 of 5



 1   Plaintiff to address—“the reason Plaintiff’s counsel did not rectify the lack of service after
 2   opposing counsel pointed it out” and “the reason the motion asserts that ‘Plaintiff did serve
 3   the Scott within the prescribed time frame’ (Doc. 14 ¶ 2), which does not appear to be true
 4   and is contradicted by the assertion that ‘Plaintiff’s process server never served the Scott
 5   as requested.’” (Doc. 17.)
 6          Plaintiff did, however, assert that “the current pandemic played a role in Plaintiff’s
 7   counsel’s failure to serve,” as “Plaintiff’s counsel’s office closed and had to be moved,”
 8   and Plaintiff’s counsel “laid off her assistant,” who as since “been called back to work.”
 9   (Doc. 18 at 2.) Plaintiff further asserts that he “would [be] extremely prejudiced” if the
10   action were dismissed without prejudice, as his Title VII claims “would be lost.” (Id.)
11          This is a close call. The pandemic has caused great disruption across the globe, and
12   it’s understandable that in the tumult of Plaintiff’s counsel closing and moving her office
13   and laying off and then rehiring her assistant, she failed to follow up on her instruction to
14   the process server to serve the Scott and forgot to take the step of filing proof of service (at
15   which point, she would have noticed the omission). It’s somewhat less understandable that
16   Plaintiff’s counsel did not notice the error when it was pointed out by opposing counsel.
17   And Plaintiff has made no effort to explain the contradictory statements in his motion.
18   Although the contradiction in the motion is more likely attributable to hasty and careless
19   drafting than a bad faith motive, Plaintiff’s failure to clear the air leaves the Court with
20   little to go on. And the reply ordered by the Court disregards part of the Court’s order.
21          On the other hand, the delay was not lengthy, prejudice to the opposing party is
22   minimal, and prejudice to Plaintiff if the action were dismissed is great. Plaintiff filed
23   proof that service on the Scott was effected on June 2, 2020—a mere 15 days after the
24   service deadline. (Doc. 15.) While Plaintiff’s counsel’s failures stretch the boundary of
25   what could be deemed excusable neglect, the pandemic is an unusually disruptive
26   circumstance that warrants leniency.
27          “[T]he determination is at bottom an equitable one, taking account of all relevant
28   circumstances surrounding the party’s omission.” Briones, 116 F.3d at 381. Under the


                                                  -4-
      Case 2:20-cv-00349-DWL Document 19 Filed 06/23/20 Page 5 of 5



 1   circumstances, the Court will grant relief.
 2          Accordingly,
 3          IT IS ORDERED that Plaintiff’s motion for extension of time (Doc. 14) is granted.
 4   Service of the Scott is deemed effective.
 5          IT IS FURTHER ORDERED that the Clerk of Court reinstate the Scott
 6   (Scottsdale Hotel Group LLC). The June 1, 2020 order terminating the Scott (Doc. 12) is
 7   vacated.
 8          Dated this 23rd day of June, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
